UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 [Missing Graphic Reference] FORM 10-Q [Missing Graphic Reference] xQUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period endedSeptember 30, 2011 oTRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 000-27739 ROYAL QUANTUM GROUP, INC. (Exact name of registrant as specified in its charter) Nevada 90-0315909 (state or other jurisdiction of incorporation or organization) (I.R.S. Employer I.D. No.) 251 MidPark Blvd, Suite #145, S.E.Calgary, ABCanadaT2X 1S3 (Address of principal executive offices) (403) 288-4321 (Issuer's telephone number) with a copy to: Zouvas Law Group, P.C. 2368 Second Avenue San Diego, CA 92101 Telephone (619) 688-1116 Facsimile: (619) 688-1715 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesxNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesoNoo (Not required) Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of "large accelerated filer," "accelerated filer" and "smaller reporting company" in Rule 12b-2 of the Exchange Act. Large Accelerated FileroAccelerated
